Citation Nr: 1025540	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-20 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Boston, Massachusetts


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic 
stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision in which the RO 
continued a disability rating of 50 percent for posttraumatic 
stress disorder (PTSD).  

In June 2009, the Board remanded the appeal for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Pursuant to the prior remand, the RO had obtained medical records 
from the Brockton VA Medical Center (VAMC) dated from April 2006 
through October 2009.  In May 2010 correspondence, the Veteran 
requested that VA obtain updated medical records from the 
Brockton VAMC dated from October 2009 through March 2010.  The 
Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, 
the RO must obtain all pertinent medical records from the 
Brockton VAMC since October 2009, following the procedures set 
forth in 38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all pertinent 
medical records from the Brockton VAMC since 
October 2009, following the procedures set 
forth in 38 C.F.R. § 3.159(c).

2.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

